Per Curiam.
— The judgment is for more than was awarded, and why shall it not carry costs ? Because, says the defendant, it is less than the sum awarded, with interest during the interval. But the award, being appealed from, did not bear interest as a judgment; nor does it appear that the original demand did. The jury may, or may *66not, have allowed it; and the elements of their verdict are too uncertain to furnish a safe ground of comparison. The only practical criterion is the difference of amount; and we cannot enter into an examination of the cause by which it was produced.
Judgment affirmed.